Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 1 of 41




                 EXHIBIT A
       Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 2 of 41


Confidential




                                 February 2015
                                                 HOLDINGS PRIMER
                                                 SPENCER CAPITAL
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 3 of 41




                                                                   Disclaimer
                                                                                                     The information contained herein has been prepared solely for informational purposes
                                                                                                     and is not an offer to buy or sell or a solicitation of an offer to buy or sell any investment
                                                                                                     product. All information contained herein is subject to revision without prior notice.
                                                                   THIS DOCUMENT IS NOT A
                                                                   SOLICITATION TO INVEST IN ANY     This confidential information presentation (the “Presentation”) has been prepared for
                                                                                                     discussion purposes only. It is being delivered on a confidential basis to a limited number
                                                                   INVESTMENT PRODUCT NOR IS IT      of select parties. This Presentation does not purport to contain all of the information that
                                                                   INTENDED       TO      PROVIDE    may be required or relevant to a recipient’s evaluation of any transaction. The
                                                                   INVESTMENT    ADVICE.   IT   IS   information contained herein and any other information provided to the recipient by or on
                                                                                                     behalf of Spencer Capital Holdings, Ltd. (“SCH”) or its representatives is provided to you
                                                                   INTENDED    FOR   INFORMATION     on a confidential basis. This Presentation may not be distributed, reproduced or used
                                                                   PURPOSES ONLY AND SHOULD BE       without the express consent of SCH or for any purpose other than the evaluation of the
                                                                                                     transaction. Neither SCH or any of its affiliates or representatives make any
                                                                   USED      BY     SOPHISTICATED    representation, warranty or guaranty of any kind, express or implied, as to the accuracy,
                                                                   INVESTORS       WHO        ARE    completeness or reasonableness of the information contained herein or any other written
                                                                   KNOWLEDGEABLE OF THE RISKS        or oral communication transmitted or made available to any receipt.
                                                                   INVOLVED. PAST PERFORMANCE IS      In addition, this Presentation includes certain projections and forward-looking statements
                                                                   NOT A GUARANTEE OF FUTURE         with respect to anticipated future performance. Such projections and forward-looking
                                                                   RESULTS.                          statements reflect various assumptions and are subject to significant business, economic
                                                                                                     and competitive uncertainties and contingencies, many of which are beyond the control
                                                                                                     of SCH. Accordingly, there can be no assurance that such projections or forward-looking
                                                                                                     statements will be realized. Actual results may vary from anticipated results and such
                                                                                                     variations may be material. No representations or warranties are made as to the accuracy
                                                                                                     or reasonableness of such assumption or the projections or forward-looking statements
                                                                                                     based thereon. Only those representations and warranties that are made in a definitive
                                                                                                     written agreement relating to a transaction, when and if executed, and subject to any
                                                                                                     limitations and restrictions as may be specified in such definitive agreement, shall have
                                                                                                     any legal effect.
                                                                                                                                                   Strictly Confidential. Not for Distribution. | 1
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 4 of 41




                                                                   Table of Contents
                                                                                       Description                                                  Page
                                                                                       Executive Summary                                               3
                                                                                       Spencer Capital Holdings                                        7
                                                                                       Spencer Capital Advisors                                       13
                                                                                       Spencer Re                                                     16
                                                                                       USA Risk Group                                                 20
                                                                                       Target                                                         24
                                                                                       Financial Exhibits                                             28
                                                                                                                  Strictly Confidential. Not for Distribution. | 2
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 5 of 41




                                  EXECUTIVE SUMMARY
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 6 of 41




                                                                   Acquisitions and Affiliations to Date
                                   Spencer Capital Holdings, Ltd. (SCH) is a holding company formed in Bermuda in September 2011. To date, the acquisition strategy
                                    has focused on the financial services sector.
                                   SCH acquired Spencer Re, I.I. (Spencer Re, formerly Oceanus), a Class III international insurer domiciled in Puerto Rico, in October
                                    2011. Spencer Re has been licensed in Puerto Rico since 2006 and provides tax efficient reinsurance solutions to auto dealers for
                                    finance & insurance (F&I) products including vehicle service contracts (VSCs). Spencer Re operates in reinsuring high-frequency low
                                    severity risks.
                                   USA Risk Group (USARG), based in Barre, Vermont, is the world’s largest independent captive manager and fourth largest overall.
                                    USARG currently serves over 300 clients, holding over $9 billion assets under management, across 20 domiciles.
                                   Spencer Capital Advisors (SCA) is becoming a registered investment advisor. Together with its affiliate, Spencer Capital Management
                                    (SCM), it is the investment manager to SCH. SCM has a 15-year track record as a top 5% investment manager in the United States, with
                                    a compounded annual gross return of 13.7% (versus S&P with 4.7%) from November 2000 through December 2014. SCM enables SCH
                                    the ability to generate high investment returns over a long period of time. SCM is not a subsidiary of SCH. Both SCM and SCH were
                                    founded by Dr. Ken Shubin Stein.
                                   SCH anticipates raising $75 million to complete the acquisition of a leading F&I distribution business (Target) and for general
                                    corporate purposes
                                                                    Target is a leading distributor of F&I products serving over 550 dealerships across the US. SCH has executed an LOI with the Target
                                                                     and is currently negotiating the Purchase Agreement. SCH has also signed a commitment letter with a leading underwriter for a
                                                                     credit facility to be used in connection with the acquisition. SCH anticipates closing on this acquisition on February 27th, 2015.
                                                                    The Target’s management team intends to rollover $25 million of transaction equity proceeds.
                                                                                                                                                                    Strictly Confidential. Not for Distribution. | 4
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 7 of 41




                                                                   Capital Raise Summary
                                                                   Issuer                  Spencer Capital Holdings Ltd., a Bermuda exempted company
                                                                   Type                    Private Placement
                                                                   Shares                  3,750,000 Class A Preference Shares representing ~49% of Spencer Capital Holdings
                                                                   Offering Size & Price   $20.00 per share for total offering of $75 million, and a $15 million green shoe
                                                                   Use of Proceeds         1.   Acquisition of the Target
                                                                                           2.   Support premium growth
                                                                                           3.   General corporate and working capital purposes
                                                                                                                                                               Strictly Confidential. Not for Distribution. | 5
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 8 of 41




                                                                   Spencer Capital Holdings, Ltd.: Financial Highlights
                                                                    The proposed capital raise and acquisition of the Target are accretive to SCH’s EPS and book value. The acquisition also diversifies
                                                                     SCH’s fee income and earning streams.
                                                                       ($ in thousands)                                  2015E            2016P                                                                     2017P                     2018P                      2019P
                                                                       Consolidated Financial Summary: Post-Capital Raise, Post Acquisition of Target
                                                                            Revenue                                                                            $86,028.2                $133,736.3                 $164,361.4                $196,800.3                 $232,397.3
                                                                            EBIT                                                                                21,777.5                  38,596.9                   48,651.7                  60,461.1                   74,355.6
                                                                            Net Income Attributable to Controlling
                                                                               Interest - Common Shareholders                                                   $7,494.7                  $16,520.3                 $24,213.8                  $33,054.2                  $43,651.4
                                                                            Net Income (Protected Cells)                                                         3,179.4                    4,624.3                   6,005.5                    9,515.2                   11,136.0
                                                                            Combined Net Income                                                                $10,674.0                  $21,144.6                 $30,219.3                  $42,569.4                  $54,787.3
                                                                            Equity - Common Shareholders                                                     $116,441.1                 $133,313.3                 $157,879.0                $191,308.2                 $235,334.6
                                                                       Earnings per Share - Common                                                                   $0.97                      $2.15                     $3.15                      $4.30                      $5.68
                                                                       Book Value per Share - Common                                                                $15.14                     $17.33                    $20.53                     $24.88                     $30.60
                                                                       Notes:
                                                                       −   “Net Income Attributable to Controlling Interest – Common Shareholders” represents consolidated earnings of SCH excluding (i) net income from Protected Cells managed by Spencer Re and (ii) portion of the Target’s net
                                                                           income attributable to Target’s management ownership in the Target.
                                                                       −   “Equity – Common Shareholders” represents SCH’s shareholders’ equity excluding Protected Cells equity of SCH’s subsidiary, Spencer Re.
                                                                       −   2015E results include nine months results of the Target.
                                                                                                                                                                                                                                      Strictly Confidential. Not for Distribution. | 6
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 9 of 41




                          at a glance
                                        HOLDINGS
                                        SPENCER CAPITAL
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 10 of 41




                                                                    Timeline
                                                                           2000        2011         2011          2015              2015
                                                                                                                                                            Grow SCH
                                                                         Spencer     Spencer    SCH Acquires   SCH Acquires         SCH                     organically
                                                                          Capital     Capital    Spencer Re      USARG          Positioned to                 and via
                                                                        Management   Holdings    Reinsurance     Captive        Acquire the                 acquisitions
                                                                         Formed      Formed       Business       Manager           Target
                                                                                                                              Target
                                                                                                                                    Strictly Confidential. Not for Distribution. | 8
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 11 of 41




                                                                    Organizational Chart
                                                                    AS OF FEBRUARY 1ST 2015
                                                                                                                                                                 Spencer
                                                                                                                                                           Capital Management
                                                                                                                        SPENCER CAPITAL                           (SCM)
                                                                                                                         HOLDINGS, LTD.
                                                                                                                                                            On-Shore entity
                                                                                                                                                                                    Pending
                                                                                               Spencer           Spencer Capital           Spencer
                                                                      Spencer Re, I.I.                                                                    USA Risk Group
                                                                                           Capital Advisors,   Financial Holdings,   Holdings Delaware,                                     Target
                                                                       (Spencer Re)                                                                         (USARG)
                                                                                             Inc. (SCA)           LTD. (SCFH)            Inc. (SHD)
                                                                        Puerto Rico           On-Shore         Bermuda domiciled                          On-Shore / Off-            Leading provider of
                                                                                                                                      On-Shore entity
                                                                     domiciled reinsurer   management entity        entity                                 Shore entity                 F&I products
                                                                                                                                                              Strictly Confidential. Not for Distribution. | 9
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 12 of 41




                                                                    Management Bios
                            KEN SHUBIN STEIN MD CFA                                    Dr. Ken Shubin Stein is the Founder, CEO and the Chairman of Spencer Capital Holdings, Ltd.
                            Founder and Chairman                                        He is also the Portfolio Manager of Spencer Capital Management, LLC. He is a graduate of the
                                                                                        Albert Einstein College of Medicine where he completed a 5-year medical and research
                                                                                        program with a focus on molecular genetics. He graduated with a B.A. degree from Columbia
                                                                                        College with dual concentrations in Premedical Studies and Political Science. Dr. Shubin Stein
                                                                                        holds the CFA designation and is an adjunct professor at the Columbia University Graduate
                                                                                        School of Business. Dr. Shubin Stein is also Chairman Emeritus of the Manhattan Chapter of
                                                                                        YPO and Founder and Chairman of Crutches 4 Kids, a not-for-profit organization dedicated to
                                                                                        providing crutches to children in need around the world.
                            TINA YOUNGBLOOD PhD CPA  Prior to joining Spencer, Dr. Youngblood served as the CEO of Cunningham Lindsey US, a
                                                        claims management company. From 2002 – 2012, she served in various senior management
                            CEO of Spencer Re and Vice  roles and leadership capacities at Zurich Insurance Group, including serving as President of
                            Chairman of Spencer Capital Programs and Direct Markets, the largest business unit in Zurich North America. This $4 billion
                            Holdings                    business unit included niche programs (e.g., Crop Insurance, Ambulance and other
                                                        transportation programs, Sovereign Nations, Golf Courses, etc.), the Captives businesses and the
                                                        franchised auto dealer unit, formerly known as Universal Underwriters Group. In December
                                                        2011, she was honored by Business Insurance as one of their 25 Women to Watch. Before
                                                        joining the Zurich organization, Dr. Youngblood was chief of staff for the Global Partner Affairs
                                                        leader at PricewaterhouseCoopers, based in New York. From 1992 to 1999, she was a professor
                                                        in the Department of Accountancy at Miami University, achieving tenure in 1998. She earned a
                                                        bachelor’s degree in accounting and a master's in business administration from Tennessee Tech
                                                        University and a Ph.D. in accounting from the University of Tennessee.
                                                                                                                                                Strictly Confidential. Not for Distribution. | 10
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 13 of 41




                                                                    Management Bios (cont’d)
                            NAZY WEEKS                                                   Nazy Weeks is responsible for growth of Spencer Capital through acquisitions and corporate
                            Managing Director                                             development. Prior to joining Spencer, she spent nine years in the venture capital and private
                                                                                          equity industry. As a Partner at Clayton Associates and FCA Venture Partners, she lead and
                                                                                          executed investments in the financial services, healthcare and technology sectors. In her role as
                                                                                          Head of Capital Markets at CapitalSpring, an asset management firm, she was responsible for
                                                                                          growing the capital base by over five times and leading strategic acquisitions. Prior to joining the
                                                                                          financial sector, she conducted and published research on neural circuitry and hematopoietic stem
                                                                                          cells. Ms. Weeks majored in Biomedical Engineering at Duke University with a focus on
                                                                                          neuroscience and was awarded the Intel Science Talent Search & Young Scientist Scholarships for
                                                                                          her academic and research achievements. Ms. Weeks is a member of the New York Venture
                                                                                          Community, Duke Global Entrepreneurship Network, and Young New Yorkers for the
                                                                                          Philharmonic.
                            BRIAN FELDMAN                                                Prior to joining Spencer Re, Brian Feldman was with Allstate Dealer Services where he held the
                                                                                          role of National Sales Leader responsible for teams that serviced Allstate's F&I business with large
                            Executive Vice President of                                   organizations, including automotive manufactures, their finance captives and dealer groups. Mr.
                            Spencer Re                                                    Feldman also led the team that successfully developed new F&I products that launched Allstate
                                                                                          into the ancillary F&I marketplace and diversified Allstate's F&I product portfolio. Prior to
                                                                                          Allstate, Mr. Feldman was a Reinsurance Specialist at GMAC Insurance and Vice President/Chief
                                                                                          Compliance Officer for GMAC Securities. During his time at GMAC Insurance, he held several
                                                                                          roles related to the F&I product lifecycle including claim management, product and program
                                                                                          development, loss analysis, reinsurance and sales. Mr. Feldman studied automotive collision and
                                                                                          technology at Wyoming Technical Institute and has a BS and MS from NLU in Evanston, IL.
                                                                                                                                                       Strictly Confidential. Not for Distribution. | 11
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 14 of 41




                                                                    Board Member Bios
                                                                    KEN SHUBIN STEIN MD CFA
                                                                                                               Founder, CEO and Chairman of Spencer Capital Holdings, Ltd.
                                                                    Founder and Chairman
                                                                    TINA YOUNGBLOOD PhD CPA               Led the largest business unit for Zurich Financial Services in North America. Prior to
                                                                                                           Zurich, worked at Pricewaterhouse Coopers and was a tenured professor in the
                                                                    Vice Chair and Audit Committee Chair   Department of Accountancy at Miami University.
                                                                    CHARLES T. AKRE                            Founder and managing member of Akre Capital Management, LLC (ACM). Started in
                                                                                                                the investment management business at Johnston Lemon & Co. in Washington, D.C.,
                                                                    Director
                                                                                                                and left in 1989 to start ACM.
                                                                    ZEKE ASHTON                                Founder and Managing Partner of Centaur Capital Partners; manages the investments
                                                                                                                for the Centaur Value Fund, a long-biased, value-oriented private investment firm.
                                                                    Director
                                                                    ALEX ROZEK                                 Founder and Managing Member of Boulderado Group, LLC, a private investment
                                                                                                                partnership.
                                                                    Director
                                                                    GLENN TONGUE                               Managing Partner of T2 Partners and Portfolio Manager of the Deerhaven Fund.
                                                                                                                Previously worked as Managing Director in Investment Banking at UBS for 10 years.
                                                                    Director
                                                                                                                                                              Strictly Confidential. Not for Distribution. | 12
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 15 of 41




                           at a glance
                                         ADVISORS
                                         SPENCER CAPITAL
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 16 of 41




                                                                    Spencer Capital Advisors and its affiliate, Spencer Capital Management
                                                                    VALUE-ORIENTED MANAGER INVESTING PRIMARILY ACROSS THREE CATEGORIES
                                                                    Generally Undervalued Securities
                                                                     Securities that trade below intrinsic value for which SCA have conviction that
                                                                      the gap between market price and value will close over time
                                                                    Special Situations
                                                                     Investment opportunities created by complex situations or by events that
                                                                      obscure a company’s earnings power, including spin-offs, liquidations,
                                                                      recapitalizations, etc.
                                                                    Activist/Control Opportunities
                                                                     Situations where SCA actively seeks to influence corporate decision
                                                                      making of a company
                                                                    Fees paid by SCH to SCM
                                                                     Fixed SCM management fee of $1 million per year (approx. 35 bps of post-
                                                                      transaction SCH assets)
                                                                     Incentive fee of 25% of profits above an 8% growth in book value per share
                                                                                                                                                       Strictly Confidential. Not for Distribution. | 14
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 17 of 41




                                                                    Spencer Capital Track Record
                                                                    SPENCER CAPITAL MANAGEMENT HAS A 15 YEAR TRACK RECORD OF OUT PERFORMING THE S&P 500
                                                                    Year                                                                          SCM (Gross Returns)                                                          S&P 500 (Dividends Reinvested)
                                                                    2001                                                                                     51.1%                                                                                  -18.0%
                                                                    2002                                                                                     30.7%                                                                                  -22.1%
                                                                    2003                                                                                     38.6%                                                                                  28.7%
                                                                    2004                                                                                     16.8%                                                                                  10.9%
                                                                    2005                                                                                     22.9%                                                                                   4.9%
                                                                    2006                                                                                     29.9%                                                                                  15.8%
                                                                    2007                                                                                     -10.7%                                                                                  5.5%
                                                                    2008                                                                                     -56.6%                                                                                 -37.0%
                                                                    2009                                                                                     44.3%                                                                                  26.5%
                                                                    2010                                                                                     18.0%                                                                                  15.1%
                                                                    2011                                                                                     -12.0%                                                                                  2.1%
                                                                    2012                                                                                     28.1%                                                                                  16.0%
                                                                    2013                                                                                     31.4%                                                                                  32.4%
                                                                    2014                                                                                     23.2%                                                                                  13.7%
                                                                    Total                                                                                    514.9%                                                                                 91.0%
                                                                    CAGR                                                                                      13.7%                                                                                  4.7%
                                                                    Notes: Spencer Capital Management’s returns are audited by Rothstein Kass. Audited financial statements are available on request. Year 2001 results include November and December 2000. Data from November 2000 through
                                                                    December 2002 is for Kenshu previously managed by Dr. Shubin Stein. Gross returns calculated by adding back the expenses/fees paid by investors as listed in the Audited Financial Statements. Nothing in this communication is
                                                                    intended to be a solicitation or a recommendation. The information in this letter is not intended to be a forecast of future events, a guarantee of future results or investment advice. S&P returns sourced from Capital IQ.
                                                                                                                                                                                                                                      Strictly Confidential. Not for Distribution. | 15
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 18 of 41




                           at a glance

                                         SPENCER RE, I.I.
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 19 of 41




                                                                    Spencer Re Overview
                                                                    SPENCER RE PROVIDES TAX EFFICIENT REINSURANCE SOLUTIONS TO ITS CLIENTS
                                                                     Licensed as the first Class III international insurer in Puerto Rico in 2006, Spencer Re primarily offers reinsurance solutions to auto
                                                                      dealers for VSCs sold to car buyers that provide coverage for certain auto repairs. Spencer Re’s reinsurance solutions enable dealers to
                                                                      offer a fully reinsured vehicle service contract to car buyers and, through preferred shareholdings, dealers can realize their
                                                                      underwriting profits and investment income on these contracts. The VSC reinsurance business is typically characterized by:
                                                                       Effective operating leverage (ratio of written premium to statutory capital is 3:1) as well as policies with three to seven year
                                                                        durations that generate investment management float
                                                                       Predictable and non-volatile loss ratios (achieved through aligned profit sharing with our dealers)
                                                                     Returns to common equity are primarily driven by fee income for the program administration and investment management services
                                                                      Spencer Re provides and also from the investment of the premiums. Spencer Re seeks to grow the business organically by attracting
                                                                      more dealers to its reinsurance platform as well as through platform acquisitions. To date, Spencer Re has grown premium in two
                                                                      ways;
                                                                          Organic growth which involves acquiring new written VSC business from signing new dealers.
                                                                          Novation growth which involves Spencer Re using its equity capital to acquire an existing book of business from a dealer at a
                                                                           discounted price. A novation deal then requires the dealer to use Spencer Re for all new written business for the next 5-year
                                                                           period. Going forward, Spencer Re will focus less on novations and more on organic growth and line of business diversification
                                                                           (through the USARG captives).
                                                                                                                                                                        Strictly Confidential. Not for Distribution. | 17
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 20 of 41




                                                                    Spencer Re Value Proposition
                                                                    OPPORTUNITIES       STRENGTHS
                                                                    HIGH RECURRING       3% program administration fees on premiums (premiums up to 3x equity operating leverage)
                                                                    FEE INCOME           2% fees on investment management and performance fees on assets (on 6x asset leverage)
                                                                    ATTRACTIVE           Premium capacity up to 3x statutory capital
                                                                    OPERATING            Dealer preferred equity counts toward statutory capital – at steady state premium capacity up to 6x common equity
                                                                    LEVERAGE
                                                                    SIGNIFICANT          Significant asset float is created based on duration/term of underlying premium portfolios
                                                                    GROWTH IN FLOAT
                                                                    ALIGNMENT OF         Dealer retains underwriting profit after fees; incented to manage to low combined ratio
                                                                    INTEREST             Historical loss ratio ~66% ensures profitable underwriting standards
                                                                    LARGE U.S.           Estimated $6 billion U.S. industry in annual premiums and over $10 billion in assets under management, with large number
                                                                    WARRANTY MARKET       of diversified dealers
                                                                    EFFICIENT            Low maintenance, simple business flow results in low overhead; few employees compared to market
                                                                    PLATFORM             Operating in low tax environments
                                                                    PROVEN ASSET         From November 2000 through December 2014 gross returns of 515% vs. 91% for the S&P 500
                                                                    MANAGER
                                                                    HIGHLY               High quality Sales Executive with long industry track record and key partner relationships already in place
                                                                    EXPERIENCED          Aligned Board with strong credentials and a wealth of finance/business experience
                                                                    MANAGEMENT TEAM
                                                                    and BOARD MEMBERS
                                                                    POTENTIAL FOR        Profitable low-severity insurance business generating recurring fees and investment return potential
                                                                    HIGH TRADING         Estimated long-term annual growth in BVPS from fee business with large incremental upside potential from investment
                                                                    MULTIPLES             returns
                                                                                                                                                                             Strictly Confidential. Not for Distribution. | 18
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 21 of 41




                                                                    Spencer Re Synergies & Competitive Advantages
                                                                    CROSS-SELL OPPORTUNITIES AMONG THE SCH SUBSIDIARIES
                                                                     Synergies
                                                                       The Target – currently a Spencer Re client for partner-owned captives; through the acquisition and growth plan of the Target,
                                                                        Spencer Re will gain access to the dealer network (over 550 current dealers) in addition to new dealers in the expansion territories.
                                                                        This dealer network will add to the growth of the protected cell business.
                                                                       USARG – As the manager of $2.7 billion of annual gross written premium (GWP), USARG provides access to new lines of
                                                                        business for Spencer Re’s platform. Spencer Re will expand through careful underwriting and actuarial analysis of historical loss
                                                                        data provided by USARG.
                                                                     Competitive Advantages
                                                                       Tax advantages (qualified dividends, and Swiss Tax treatment for Federal Excise Tax - 1% per contract savings)
                                                                       Flexible investment strategy allowing for higher yields
                                                                                                                                                                       Strictly Confidential. Not for Distribution. | 19
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 22 of 41




                           at a glance

                                         USA RISK GROUP
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 23 of 41




                                                                    USA Risk Group Overview
                                                                    USARG IS THE WORLD’S LARGEST INDEPENDENT CAPTIVE MANAGER, FOURTH LARGEST OVERALL
                                                                     Founded in 1981 and headquartered in Barre, VT, USARG has a management team that is comprised of insurance industry veterans
                                                                      who are responsible for writing and developing captive insurance policies.
                                                                     USARG is primarily a provider of onshore and offshore captive management services that include formation, licensing and ongoing
                                                                      management to over 300 clients.
                                                                     USARG has 69 employees with 10 offices and is licensed in 20 domiciles.
                                                                     USARG’s core business is captive management of single parent captives, agency captives, group captives, risk retention groups, and
                                                                      special purpose captives.
                                                                     USARG provides placement services for alternative risk and specialty risk programs, and also provides early assessments of captive
                                                                      feasibility, program development including assisting with carrier and reinsurer selection and the structuring of the entity.
                                                                                                                                                                    Strictly Confidential. Not for Distribution. | 21
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 24 of 41




                                                                    USA Risk Group Synergies & Competitive Advantages
                                                                    USARG PRESENTS STRATEGIC OPPORTUNITIES FOR SPENCER RE AND SPENCER CAPITAL ADVISORS
                                                                     Synergies
                                                                       Existing clients have over $9 billion in assets, over $6 billion of which are investable. Asset management opportunities exist for
                                                                        these clients and for the new captives formed each year.
                                                                       Currently, these captive assets generate approximately 1% average annual return.
                                                                       USARG’s relationship with the captives provides Spencer Re with a significant reinsurance opportunity. USARG has complete loss
                                                                        development history for the captives it manages.
                                                                     Competitive Advantages
                                                                       Experienced staff with very low turnover - a major plus offshore, where many have staff only for 2-3 year permit periods
                                                                       No broker conflicts and operates in more locations than other non-broker managers, no domicile steering
                                                                       Online capabilities, strong backup procedures along with professional insurance
                                                                                                                                                                      Strictly Confidential. Not for Distribution. | 22
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 25 of 41




                                                                    USA Risk Group Synergies
                                                                                                      Insured/Owner
                                                                           Dividends         Claims             Premiums     Capital
                                                                                                          Captive
                                                                                         Investment
                                                                                                               Investments
                                                                                         Income
                                                                                                                                 Spencer Re offers
                                                                                                      Asset Portfolio         reinsurance to captives
                                                                           Spencer Capital Advisors provides
                                                                             asset management services to
                                                                                       captives
                                                                                                                               Strictly Confidential. Not for Distribution. | 23
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 26 of 41




                           at a glance

                                         TARGET
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 27 of 41




                                                                    Overview of the Target
                                                                    THE TARGET IS A LEADING PROVIDER OF F&I PRODUCTS SERVING OVER 550 DEALERSHIPS ACROSS
                                                                    THE US
                                                                     The Target is an independent provider of F&I products and services to automobile dealers primarily across the Southwestern
                                                                      and Midwestern portions of the United States
                                                                           The Target offers auto security products, vehicle service contracts, guaranteed asset protection programs and other
                                                                            ancillary F&I products
                                                                           The Target sells its products via two nationally recognized brands, [Redacted]™ and [Redacted]
                                                                     The Target has grown significantly over the last several years by meeting the needs of dealers via new products and
                                                                      services, as well as expanding into new territories
                                                                           Currently has a strong dealer network, with over 550 dealerships across the country
                                                                     The Target generated revenue and adjusted EBITDA of $70.3 million and $22.8 million, respectively, for estimated FY
                                                                      2014
                                                                     SCH has executed a letter of intent to acquire a majority interest of the Target for $170.0 million, or 7.5x estimated TTM
                                                                      November 30, 2014 adjusted EBITDA of $22.8 million
                                                                                                                                                              Strictly Confidential. Not for Distribution. | 25
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 28 of 41




                                                                    Why Target?
                                                                    THE TARGET REPRESENTS AN ATTRACTIVE INVESTMENT:
                                                                     Strategic Fit – There is a natural strategic fit between Spencer and the Target. The acquisition provides Spencer with
                                                                      opportunities to expand reinsurance services for Spencer Re. In addition, Spencer Capital can increase assets under
                                                                      management through the Target’ dealer captives, in-turn generating additional management fees.
                                                                     Seasoned and Committed Management – The Target’s management team averages 10 years with the Target, many with
                                                                      additional experience in the F&I industry. Under the leadership of [Redacted] and the other senior partners, management has
                                                                      operated the business through various business and operating cycles. Management also plans to rollover $25 million of their
                                                                      transaction equity proceeds into a NewCo controlled by SCH that will be formed to acquire Target.
                                                                     Existing Relationship – SCH, through its reinsurance subsidiary, Spencer Re, has been providing reinsurance solutions to
                                                                      captives since 2012.
                                                                     High Customer Retention – The Target becomes the outsourced F&I sales training arm for its dealership clients, creating a
                                                                      relationship that is hard to replace and has high switching costs. In addition, the Target offers a full suite of products
                                                                      including a security system that is highly profitable for dealerships and that no other F&I distributor has replicated. As a
                                                                      result, the Target rarely loses a customer and has historically had a high customer retention rate.
                                                                                                                                                               Strictly Confidential. Not for Distribution. | 26
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 29 of 41




                                                                    Why Target? (cont’d)
                                                                    THE TARGET REPRESENTS AN ATTRACTIVE INVESTMENT:
                                                                     Low Cost Advantage – Through its service agreement with [Policy Administrator], the Target has preferential pricing
                                                                      (approximately a 30% discount to market) until 2027, making it a low cost provider of F&I products. This allows for greater
                                                                      synergies with respect to potential acquisitions and better economics with its dealership clients.
                                                                     Multiple Growth Channels – The Target has identified multiple areas to accelerate the growth of its business. In 2014, the
                                                                      Target launched a new security product, [Redacted] to access the “highline” market (i.e., luxury automobiles) and develop
                                                                      new dealership relationships. In addition, management has identified several opportunities to expand the business
                                                                      territorially through acquisition. The synergies that the Target can bring to an acquisition candidate (lower cost
                                                                      administration through its [Policy Administrator] agreement and enhanced revenue through cross-selling proprietary
                                                                      security products) make an M&A program highly accretive.
                                                                     Attractive Financial Returns – The Target has history of revenue growth, strong cash flow to support acquisitions and
                                                                      service debt as well as low fixed costs.
                                                                                                                                                               Strictly Confidential. Not for Distribution. | 27
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 30 of 41




                                  FINANCIAL EXHIBITS
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 31 of 41




                                                                    Spencer Capital Holdings, Ltd.: Pro Forma Consolidated Balance Sheet
                                                                     The following illustrates the effect of the USARG and the Target acquisitions and the proposed capital raise transaction on SCH’s
                                                                      balance sheet as though these transactions were effective as of 12/31/2014.
                                                                                                                                                                                                                                                    Pre-Offering                                             Post-Offering
                                                                                                                                    Spencer Re           Spencer Re                                      2014A                 USA Risk              Pro Forma                     Target                     Pro Forma
                                                                                                                                                                                                                                                                                            2            3
                                                                    ($ in thousands)                                                (Protected)               Core                SCH/SCA            (Unaudited)              Transaction              2014        Offering     Transaction     Target           2014
                                                                    ASSETS
                                                                      Cash & Invested Assets                                               $-                $12,438.8             $12,622.2             $25,061.0                ($9,166.6)           $15,894.4    $75,000.0     ($60,500.0)      $750.0       $31,144.4
                                                                      Deferred Acquisition Costs                                             -                   726.7                   -                   726.7                      -                  726.7          -              -            -             726.7
                                                                      Other Current Assets                                                   -                 2,681.2                  25.1               2,706.3                      -                2,706.3          -              -        9,962.0        12,668.3
                                                                      Fixed Assets                                                           -                     -                     -                     -                      455.5                455.5          -              -          950.0         1,405.5
                                                                      Goodwill & Intangibles                                                 -                     -                    52.6                  52.6                 20,000.0             20,052.6          -        162,721.0          -         182,773.6
                                                                      Protected Cell Assets                                             61,493.1                   -                     -                61,493.1                      -               61,493.1          -              -            -          61,493.1
                                                                    TOTAL ASSETS                                                       $61,493.1             $15,846.8             $12,699.9             $90,039.7                $11,289.0           $101,328.7    $75,000.0     $102,221.0    $11,662.0      $290,211.7
                                                                    LIABILITIES
                                                                      Unearned Premium Reserve                                                $-               $1,320.3       $             -              $1,320.3                      $-             $1,320.3        $-              $-          $-           $1,320.3
                                                                      Claims Reserves                                                          -                2,013.5                     -               2,013.5                       -              2,013.5         -               -           -            2,013.5
                                                                        Other Current Liabilities 1                                             -                  466.4                 257.0                 723.4                       -               723.4          -              -        4,383.0         5,106.4
                                                                        Long-term Debt                                                          -                    -                     -                     -                         -                 -            -         88,000.0          -          88,000.0
                                                                      Protected Cell Liabilities 1                                      54,702.9                    -                     -               54,702.9                         -            54,702.9          -              -            -          54,702.9
                                                                    TOTAL LIABILITIES                                                  $54,702.9               $3,800.2                $257.0            $58,760.1                        $0.0         $58,760.1         $0.0      $88,000.0     $4,383.0      $151,143.1
                                                                    EQUITY
                                                                      Equity (Protected Cells)                                          $ 6,790.1                 $0.0                  $0.0              $6,790.1                     $0.0             $6,790.1         $0.0           $0.0         $0.0        $6,790.1
                                                                      Common Equity                                                           -               12,046.6              12,442.9              24,489.5                 11,289.0             35,778.5     75,000.0       (9,256.0)     7,279.0       108,801.5
                                                                      Noncontrolling Interest                                                 -                    -                     -                     -                        -                    -            -         23,477.0          -          23,477.0
                                                                    TOTAL EQUITY                                                         $6,790.1            $12,046.6             $12,442.9             $31,279.6                $11,289.0            $42,568.6    $75,000.0      $14,221.0     $7,279.0      $139,068.6
                                                                    Notes:
                                                                             1 Allocation of Protected Cell and Other Current Liabilities adjusted by $39.4K such that preferred and common equity balances match unaudited financial statements.
                                                                             2 Noncontrolling Interest represents $25.0 million rollover equity less proportionate share of fees and expenses.
                                                                             3 Based on pro forma estimated closing balance sheet.
                                                                                                                                                                                                                                                                    Strictly Confidential. Not for Distribution. | 29
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 32 of 41




                                                                    Spencer Capital Holdings, Ltd.: Summary of Capital Raise
                                                                     The following illustrates the pro forma ownership of SCH following completion of the $75 million capital raise (excluding $15 million
                                                                      green shoe) and after taking into effect the completion of the USARG transaction
                                                                                                                                                                                                      Post-Offering
                                                                                                                                   Current                               Share Offering                Pro Forma
                                                                                  ($ in thousands)                                  2014                              Amount         Shares               2014               %
                                                                                  Shares Outstanding
                                                                                     Current Shareholders                            3,031,610                                              -            3,031,610           39.4%
                                                                                     Sellers of USARG                                  909,091                                              -              909,091           11.8%
                                                                                     Capital Raise                                         -                  $          75,000.0     3,750,000          3,750,000           48.8%
                                                                                                                                     3,940,701                $          75,000.0     3,750,000          7,690,701          100.0%
                                                                     The table below illustrates various price-to-earnings and price-to-book value statistics for SCH assuming completion of the capital raise
                                                                      at $20.00 per share and consummation of the acquisition of the Target
                                                                                                                                                     1
                                                                                                                                             2014                 2015E         2016P      2017P         2018P           2019P
                                                                                    EPS                                                           NM                 $0.97         $2.15      $3.15         $4.30           $5.68
                                                                                    Book Value per Share                                      $14.15                $15.14        $17.33     $20.53        $24.88          $30.60
                                                                                    Price / EPS                                                     NM                 20.5x        9.3x          6.4x         4.7x            3.5x
                                                                                    Price / Book Value Per Share                                    1.4x                1.3x        1.2x          1.0x         0.8x            0.7x
                                                                                    Note: 2014 book value per share based on pro forma book value as of 12/31/2014.
                                                                                                                                                                                                         Strictly Confidential. Not for Distribution. | 30
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 33 of 41




                                                                    Spencer Capital Holdings, Ltd.:                                                    Financial Projections
                                                                                                                                                      (Post-Capital Raise, Post-Acquisition of Target)
                                                                     The following illustrates the consolidated financial results of SCH assuming completion of $75 million capital raise and consummation
                                                                      of the acquisition of the Target
                                                                                    ($ in thousands)                                                     2015E        2016P         2017P           2018P           2019P
                                                                                    Revenue
                                                                                      Premiums Written (Non-Protected Cells)                             $15,000.0     $30,000.0     $45,000.0       $60,000.0       $75,000.0
                                                                                      Change in UEPR                                                      (7,103.9)     (7,037.9)     (7,037.9)       (7,500.0)       (7,500.0)
                                                                                         Total Premium Income (Non-Protected Cells)                       $7,896.1     $22,962.1     $37,962.1       $52,500.0       $67,500.0
                                                                                       Insurance Commissions & Fees                                      $73,489.4    $102,785.7    $113,538.8      $125,419.2      $138,457.8
                                                                                       Asset Management Fees                                               3,689.1       6,080.8       9,552.2        13,523.5        18,459.5
                                                                                          Total Fee Income                                               $77,178.5    $108,866.5    $123,091.0      $138,942.7      $156,917.3
                                                                                       Investment Income (Net)                                               953.7       1,907.7       3,308.4         5,357.6         7,980.0
                                                                                    Total Revenue                                                        $86,028.2    $133,736.3    $164,361.4      $196,800.3      $232,397.3
                                                                                    Expenses
                                                                                       Loss & LAE Expenses                                                $7,140.1     $20,705.2     $34,205.2       $47,250.0       $60,750.0
                                                                                       Cost of Goods Sold                                                 28,253.5      41,011.8      44,698.7        48,728.2        53,114.7
                                                                                       Operating Expenses                                                 31,303.5      38,706.9      42,513.1        46,524.8        50,833.8
                                                                                    Total Expenses                                                       $66,697.2    $100,423.8    $121,417.0      $142,503.0      $164,698.6
                                                                                    EBIT before Acquisitions                                             $19,331.0     $33,312.5     $42,944.5       $54,297.3       $67,698.7
                                                                                       Acquired EBIT                                                       2,446.5       5,284.4       5,707.2         6,163.8         6,656.9
                                                                                    EBIT                                                                 $21,777.5     $38,596.9     $48,651.7       $60,461.1       $74,355.6
                                                                                       Interest Expense                                                    4,587.5       6,412.8       5,236.6         4,484.9         3,578.1
                                                                                    Pre-Tax Income                                                       $17,190.0     $32,184.2     $43,415.0       $55,976.2       $70,777.6
                                                                                       Taxes                                                               6,501.4      10,469.4      13,031.5        15,781.2        18,908.8
                                                                                    Net Income                                                           $10,688.7     $21,714.8     $30,383.5       $40,194.9       $51,868.7
                                                                                       Less: Attributed to Noncontrolling Interest                        (3,194.0)     (5,194.4)     (6,169.7)       (7,140.8)       (8,217.4)
                                                                                    Net Income Attributable to Controlling
                                                                                       Interest - Common Shareholders                                     $7,494.7     $16,520.3     $24,213.8       $33,054.2       $43,651.4
                                                                                    Net Income (Protected Cells)                                           3,179.4       4,624.3       6,005.5         9,515.2        11,136.0
                                                                                    Combined Net Income                                                  $10,674.0     $21,144.6     $30,219.3       $42,569.4       $54,787.3
                                                                                    Earnings per Share - Common                                             $0.97         $2.15         $3.15            $4.30          $5.68
                                                                                    Note: 2015E results include nine months results for the Target.
                                                                                                                                                                                                  Strictly Confidential. Not for Distribution. | 31
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 34 of 41




                                                                    Spencer Capital Holdings, Ltd.:     Projected Balance Sheets
                                                                                                       (Post-Capital Raise, Post-Acquisition of Target)
                                                                       ($ in thousands)                  2015E        2016P        2017P            2018P              2019P
                                                                       ASSETS
                                                                         Cash & Invested Assets           $44,749.2    $68,305.5   $112,415.0       $167,553.3        $231,246.3
                                                                         Deferred Acquisition Costs           929.9      1,027.5      1,125.0          1,500.0           1,875.0
                                                                         Other Current Assets              12,902.4     15,372.2     18,017.3         20,750.3          23,677.9
                                                                         Fixed Assets                       1,566.8      1,733.4      1,850.1          1,931.7           1,988.9
                                                                         Goodwill & Intangibles           196,686.1    196,686.1    196,686.1        196,686.1         196,686.1
                                                                         Protected Cell Assets             76,429.7    111,733.2    157,631.8        230,137.4         315,448.8
                                                                       TOTAL ASSETS                      $333,264.1   $394,857.9   $487,725.3       $618,558.8        $770,923.0
                                                                       LIABILITIES
                                                                         Unearned Premium Reserve          $8,424.2    $15,462.1    $22,500.0        $30,000.0         $37,500.0
                                                                         Claims Reserves                    6,738.5     19,563.5     37,788.5         58,713.5          80,313.5
                                                                         Other Current Liabilities          6,383.8      7,008.3      7,698.7          8,443.3           9,251.3
                                                                         Long-term Debt                    92,175.8     75,912.0     66,192.0         54,780.5          39,681.5
                                                                         Protected Cell Liabilities        66,460.2     97,139.4    137,032.5        200,022.9         274,198.3
                                                                       TOTAL LIABILITIES                 $180,182.4   $215,085.4   $271,211.8       $351,960.2        $440,944.6
                                                                       EQUITY
                                                                         Equity (Protected Cells)          $9,969.5    $14,593.8    $20,599.3        $30,114.5         $41,250.5
                                                                         Common Equity                    116,441.1    133,313.3    157,879.0        191,308.2         235,334.6
                                                                         Noncontrolling Interest           26,671.0     31,865.5     38,035.2         45,176.0          53,393.3
                                                                       TOTAL EQUITY                      $153,081.6   $179,772.5   $216,513.5       $266,598.7        $329,978.4
                                                                       Book Value per Share - Common        $15.14       $17.33       $20.53            $24.88            $30.60
                                                                                                                                           Strictly Confidential. Not for Distribution. | 32
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 35 of 41




                                                                    Assumptions
                                                                      ($ in thousands)
                                                                      Spencer Re (Protected Cells)                                  2015           2016           2017                 2018               2019
                                                                         Annual New Business Production                        $20,000.0      $25,000.0      $30,000.0            $35,000.0          $40,000.0
                                                                         Total Premiums Written                                 42,435.0       69,556.7      103,034.6            143,186.3          190,345.6
                                                                         Loss Ratio                                                74.0%          74.0%          74.0%                74.0%              74.0%
                                                                         Investment Yield                                           6.0%           6.0%           6.0%                 6.0%               6.0%
                                                                         Admin Fees (% of Written Premium)                          1.0%           1.0%           1.0%                 1.0%               1.0%
                                                                         Investment Management Fees (paid to Core Account)          2.0%           2.0%           2.0%                 2.0%               2.0%
                                                                      Spencer Re (Non-Protected Cells / Core Account)               2015           2016           2017                 2018               2019
                                                                         Annual New Business Production                        $15,000.0      $15,000.0      $15,000.0            $15,000.0          $15,000.0
                                                                         Total Premiums Written                                 15,000.0       30,000.0       45,000.0             60,000.0           75,000.0
                                                                         Loss Ratio                                                90.0%          90.0%          90.0%                90.0%              90.0%
                                                                         Expense Ratio                                              5.0%           5.0%           5.0%                 5.0%               5.0%
                                                                         Investment Yield                                           6.0%           6.0%           6.0%                 6.0%               6.0%
                                                                      Spencer Capital Advisors / Spencer Capital Holdings           2015           2016           2017                 2018                2019
                                                                         Assets Under Management (Third-Party):
                                                                            USA Risk's Client Base: Total Market             $7,235,742.1   $8,041,608.4   $8,943,987.9        $9,949,843.3      $11,070,950.2
                                                                            % Penetration                                            2.0%           4.0%           6.0%                8.0%             10.0%
                                                                            AUM - USA Risk Clients                             $144,714.8     $321,664.3     $536,639.3          $795,987.5       $1,107,095.0
                                                                            AUM - Other Clients                                       -              -         50,000.0            75,000.0          100,000.0
                                                                            Total AUM                                          $144,714.8     $321,664.3     $586,639.3          $870,987.5       $1,207,095.0
                                                                         Investment Management Fees (%)                              1.0%           1.0%           1.0%                1.0%               1.0%
                                                                      USA Risk Group                                                2015           2016           2017                 2018               2019
                                                                        Growth Rate                                                11.5%          11.0%          11.0%                11.1%              11.1%
                                                                        EBIT Margin                                                14.6%          17.4%          20.2%                22.8%              25.4%
                                                                      Target                                                        2015           2016           2017                 2018               2019
                                                                         Growth Rate                                               11.6%           9.5%           9.6%                 9.6%               9.5%
                                                                         EBIT Margin                                               31.9%          32.8%          33.6%                34.4%              35.2%
                                                                                                                                                                          Strictly Confidential. Not for Distribution. | 33
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 36 of 41




                                                                    Assumptions
                                                                    THE FOLLOWING ARE ASSUMPTIONS THAT ARE NOT REFLECTED IN THE FINANCIAL PROJECTIONS
                                                                    BUT THAT COULD HAVE A MATERIAL POSITIVE IMPACT ON FORECASTED RESULTS.
                                                                     SCA
                                                                             Performance-based investment management fees for Spencer Re’s Protected Cell clients
                                                                             Performance-based investment management fees for third-party clients
                                                                     The Target
                                                                           Territorial expansion through platform acquisitions identified by management
                                                                           Refinancing of credit facilities following a completed audit cycle of the Target
                                                                                                                                                               Strictly Confidential. Not for Distribution. | 34
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 37 of 41




                                                                    Financial Metrics
                                                               ($ in thousands)                           2015E       2016P       2017P               2018P                 2019P
                                                                Financial Metrics
                                                                   EBIT Margin
                                                                      Spencer Re, I.I. (Core Account)           NM          NM         0.9%                  4.9%                  7.6%
                                                                      SCA                                       NM          NM        23.3%                 35.4%                 43.6%
                                                                      USA Risk Group                          14.6%       17.4%       20.2%                 22.8%                 25.4%
                                                                      Target                                  35.0%       38.9%       39.7%                 40.4%                 41.1%
                                                                      Combined Post-Offering                  25.3%       28.9%       29.6%                 30.7%                 32.0%
                                                                     Net Income Margin
                                                                        Spencer Re, I.I. (Core Account)         NM          NM         0.9%                  4.7%                  7.3%
                                                                        SCA                                     NM          NM        15.5%                 23.5%                 29.0%
                                                                        USA Risk Group                        12.1%       14.4%       16.7%                 18.8%                 20.9%
                                                                        Target                                18.4%       19.8%       21.5%                 22.7%                 23.9%
                                                                        Combined Post-Offering                12.4%       16.2%       18.5%                 20.4%                 22.3%
                                                                     Return on Equity
                                                                        Spencer Re, I.I. (Core Account)         NM          NM         2.2%                 10.7%                 14.0%
                                                                        SCA                                     NM          NM         4.9%                  9.8%                 14.4%
                                                                        USA Risk Group                        77.1%       53.8%       42.8%                 36.3%                 31.9%
                                                                        Target                                16.5%       16.9%       16.9%                 16.6%                 16.2%
                                                                        Combined Post-Offering                 6.7%       13.2%       16.6%                 18.9%                 20.5%
                                                                                                                                          Strictly Confidential. Not for Distribution. | 35
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 38 of 41




                                                                    Financial Metrics (cont’d)
                                                               ($ in thousands)                           2015E          2016P          2017P               2018P                 2019P
                                                                Financial Metrics
                                                                   Revenue Growth
                                                                      Spencer Re, I.I. (Core Account)        204.0%         183.4%          66.5%                 40.1%                 30.3%
                                                                      SCA                                       NM           65.3%          61.1%                 41.5%                 35.2%
                                                                      USA Risk Group                          11.5%          11.0%          11.0%                 11.1%                 11.1%
                                                                      Target                                  11.6%           9.5%           9.6%                  9.6%                  9.5%
                                                                      Combined Post-Offering                    NM           55.5%          22.9%                 19.7%                 18.1%
                                                                     EBIT Growth
                                                                       Spencer Re, I.I. (Core Account)          NM             NM             NM                 637.0%                101.8%
                                                                       SCA                                      NM             NM             NM                 115.1%                 66.7%
                                                                       USA Risk Group                        298.5%          32.4%          28.5%                 25.6%                 23.4%
                                                                       Target                                 28.0%          21.8%          11.7%                 11.5%                 11.3%
                                                                       Combined Post-Offering                   NM           77.2%          26.1%                 24.3%                 23.0%
                                                                     Net Income Growth
                                                                        Spencer Re, I.I. (Core Account)         NM             NM             NM                 637.0%                101.8%
                                                                        SCA                                     NM             NM             NM                 113.9%                 67.3%
                                                                        USA Risk Group                       244.2%          32.4%          28.5%                 25.6%                 23.4%
                                                                        Target                                  NM           18.2%          18.8%                 15.7%                 15.1%
                                                                        Combined Post-Offering                  NM          120.4%          46.6%                 36.5%                 32.1%
                                                                     Debt to EBITDA
                                                                       Target                                     3.3x           2.2x           1.8x                 1.3x                  0.8x
                                                                                                                                                Strictly Confidential. Not for Distribution. | 36
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 39 of 41




                                                                    Financial Metrics (cont’d)
                                                               ($ in thousands)                  2015E       2016P       2017P               2018P                 2019P
                                                                Financial Metrics
                                                                   % of Revenues
                                                                      Combined Pre-Offering
                                                                          Premium Income             29.1%       48.2%       54.2%                 56.2%                 56.6%
                                                                          Fee Income                 67.4%       48.1%       41.3%                 38.2%                 36.8%
                                                                          Investment Income           3.5%        3.7%        4.5%                  5.6%                  6.6%
                                                                      Combined Post-Offering
                                                                          Premium Income              9.2%       17.2%       23.1%                 26.7%                 29.0%
                                                                          Fee Income                 89.7%       81.4%       74.9%                 70.6%                 67.5%
                                                                          Investment Income           1.1%        1.4%        2.0%                  2.7%                  3.4%
                                                                                                                                 Strictly Confidential. Not for Distribution. | 37
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 40 of 41




                                                                    Financial Projections of the Target
                                                                     The following illustrates the financial projections of the Target assuming only organic growth in its core business and certain tuck-
                                                                      in acquisitions in 2015 (representing approximately $5.0 million in annualized EBIT) that already have been identified by
                                                                      management. No additional acquisitions in 2016 – 2019 have been included in this illustration.
                                                                             ($ in thousands)                                                                             2015E                   2016P        2017P          2018P             2019P
                                                                              Total Revenue                                                                               $78,488.7               $85,964.5    $94,195.8     $103,208.4        $113,008.7
                                                                              Expenses
                                                                                 Cost of Goods Sold                                                                       $37,671.4               $41,011.8    $44,698.7       $48,728.2         $53,114.7
                                                                                 G&A Expenses                                                                              15,770.1                16,755.4     17,816.3        18,947.5          20,151.0
                                                                              Total Expenses                                                                              $53,441.5               $57,767.2    $62,515.0       $67,675.8         $73,265.7
                                                                              EBIT before Acquisitions                                                                    $25,047.2               $28,197.3    $31,680.8       $35,532.7         $39,743.0
                                                                                 Acquired EBIT                                                                              2,446.5                 5,284.4      5,707.2         6,163.8           6,656.9
                                                                              EBIT                                                                                        $27,493.7               $33,481.8    $37,388.0       $41,696.5         $46,399.8
                                                                                 Interest Expense                                                                           4,587.5                 6,412.8      5,236.6         4,484.9           3,578.1
                                                                              Pre-Tax Income                                                                              $22,906.2               $27,069.0    $32,151.4       $37,211.5         $42,821.8
                                                                                 Taxes                                                                                      8,475.3                10,015.5     11,896.0        13,768.3          15,844.1
                                                                              Net Income                                                                                  $14,430.9               $17,053.4    $20,255.4       $23,443.3         $26,977.7
                                                                                 Less: Attributed to Noncontrolling Interest                                               (4,395.6)               (5,194.4)    (6,169.7)       (7,140.8)         (8,217.4)
                                                                              Net Income Attributable to Controlling Interest                                             $10,035.3               $11,859.0    $14,085.6       $16,302.5         $18,760.4
                                                                              Note: 2015E represents full year earnings of the Target with Acquired EBIT representing 6 month's of annualized acquired EBIT.
                                                                                                                                                                                                                    Strictly Confidential. Not for Distribution. | 38
Case 7:18-cv-11362-KMK Document 28-1 Filed 05/01/19 Page 41 of 41




                                                                    Projected Balance Sheets of the Target
                                                                     The following illustrates the projected balance sheets of the Target. As part of the acquisition, SCH intends to borrow up to
                                                                      $98(1) million in term loans and revolving credit to effect the transaction. Total leverage is 4.0x as of the closing date with
                                                                      leverage decreasing to 3.3x by the end of 2015 and 2.2x by the end of 2016 based on current projections.
                                                                     The credit facilities are being led by [Debt Capital Provider], an experienced lender in the F&I industry.
                                                                       ($ in thousands)                                           2015E          2016P          2017P              2018P            2019P
                                                                       ASSETS
                                                                         Cash & Invested Assets                                      $750.0         $839.7      $10,671.6        $21,978.8         $33,101.4
                                                                         Other Current Assets                                      10,927.8       11,879.4       12,927.9         14,075.3          15,323.5
                                                                         Fixed Assets                                               1,111.3        1,277.9        1,394.5          1,476.2           1,533.3
                                                                         Goodwill & Intangibles                                   176,633.5      176,633.5      176,633.5        176,633.5         176,633.5
                                                                       TOTAL ASSETS                                              $189,422.5     $190,630.5     $201,627.5       $214,163.7        $226,591.6
                                                                       LIABILITIES
                                                                         Current Liabilities                                       $4,760.8       $5,179.0       $5,640.6           $6,145.2         $6,694.4
                                                                         Long-term Debt                                            92,175.8       75,912.0       66,192.0           54,780.5         39,681.5
                                                                       TOTAL LIABILITIES                                          $96,936.5      $81,091.0      $71,832.7          $60,925.7        $46,375.9
                                                                       TOTAL EQUITY                                               $92,486.0     $109,539.4     $129,794.8       $153,238.1        $180,215.8
                                                                       (1) Note: subject to final credit agreement.
                                                                                                                                                                         Strictly Confidential. Not for Distribution. | 39
